DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fagan (6,226,811) in view of Butz et al. (9,173,479).  Fagan discloses the invention substantially as claimed.  Fagan discloses, at least in figures 1-3 and col. 2, lines 8-34; an exfoliant tool configured to cleanse and exfoliate a facial surface of a user, the exfoliant tool comprising: a head portion (combination of 12 and the portion of 18 within the cavity of 12); a handle member (14) attached to the head portion, the handle member including: a neck member (the narrow portion of 14 (See marked up fig. 2 below.)) that  has two opposing ends, a first end of the neck connected to the head portion and extendinq perpendicularly away from the head portion and a knob member (wide portion of 14) havinq a rounded shape (e.g., a concave portion, as shown in fig. 2 and 3) confiqured to enable the user to grasp the knob member and manipulate the exfoliant tool; and a plurality of bristles (20 and/or 22) extending from a surface of the head portion and oriented generally perpendicular to the surface of the head portion, .

    PNG
    media_image1.png
    555
    171
    media_image1.png
    Greyscale

	However, Fagan does not explicitly disclose that the bristles comprise silicone.  Nevertheless, Fagan does disclose that the bristles comprise “relatively soft, smooth plastic” (according to col. 2 lines 28-34).  Butz et al. teach, at least in col. 2, lines 16-22 and col. 4, lines 10-13; a cleansing tool with bristles (13) comprising silicone.  It would .
Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Fagan (6,226,811) in view of Butz et al. (9,173,479), and further in view of Moskovich et al. (7,845,042). Fagan in view of Butz et al. disclose the invention substantially as claimed, but does not explicitly disclose that the head portion is flexible, that each bristle of the plurality of bristles has a length ranging from about 2 mm. to about 3 mm, or that the plurality of bristles arranged in a plurality of rows and columns and have a density ranging from about 200 to 400 in number per square inch.
Moskovich et al. teach, at least in figures 45-48 and col. 23, line 41 to col. 24, line 53, and col. 24, line 65 to col. 25, line 9; another cleansing tool comprising: a head portion (4505) and a plurality of bristles (4803) extending from a surface of the head portion and oriented generally perpendicular to the surface of the head portion, wherein the head portion is flexible (due to the head portion being formed of “elastomeric material” or “resilient material,” according to col. 23, lines 41-45), wherein each bristle of the plurality of bristles has a length ranging from about 2 mm. to about 3 mm. (e.g., 2.5 mm., according to col. 24, lines 48-53), wherein the plurality of bristles are arranged in a plurality of rows and columns and have a density ranging from about 200 to 400 in number per square inch (according to col. 24, lines 65-67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the head portion of Fagan in view of Butz et al., so that it is flexible.  Such a modification would make for a biocompatible head portion with optimal comfort (as taught by Moskovich et al. in col. 23, line 41-45) for a user of the tool.  Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each bristle of the plurality of bristles, so that it has a length ranging from about 2 mm. to about 3 mm, and that the plurality of bristles are arranged in a plurality of rows and columns and having a density ranging from about 200 to 400 in number per square inch.  Such modifications would enhance the cleaning of soft tissues with improved comfort.
Response to Amendment
Applicant’s arguments with respect to claims 1-7 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIAN W WOO/Primary Examiner, Art Unit 3771